ACCEPTED
                                                                                                                            01-15-00413-CV
                                                                                                                 FIRST COURT OF APPEALS
                                                                                                                         HOUSTON, TEXAS
                                                                                                                     10/20/2015 10:52:50 AM
                                                                                                                      CHRISTOPHER PRINE
                                                                                                                                     CLERK




                                                                                                      FILED IN
                                                                                               1st COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                              10/20/2015 10:52:50 AM
October 20, 2015                                                                               CHRISTOPHER A. PRINE
                                                                                                       Clerk



Christopher A. Prine
1st Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066


Re:       Civil Action No. 81239-I; Appeal No. 01-15-00413-CV; Boykin v. Ruzicka,
          et al.; In the First District of Texas Court of Appeals.


To Whom It May Concern:

This letter will serve as a request for the Record on Appeal. Please advise us of any additional
cost in obtaining this record. Please send to us via Fed/Ex at 300 W. 15th Street, Clements Bldg.
7th Floor, Austin, Texas 78701-1220. Please call my legal assistant, Irma Trejo, at 512-936-
1294 for the Fed/Ex account number.

Sincerely,



/s/CAROL M. GARCIA
Carol M. Garcia
Assistant Attorney General
Law Enforcement Defense Division
512/463-2080/Facsimile 512/936-2109

c:        File




      POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100 WEB:                        WWW.OAG.STATE.TX.US
                              An Equal Employment Opportunity Employer · Printed on Recycled Paper